For the reasons stated in the opinion in Hard v. Blue Points Co. (170 App. Div. 524) it must be held that defendant unlawfully encroaches on the foot of West street. Thoughnot strictly an abutter on West street, this respondent, Bourne, has a right of direct access to the bay through West street from his land on South Country road, and further, as appurtenant to his other lands, holds a residuum of certain landing and strand rights covering the easterly half of West street, as it extends to and upon the shore, all of which entitled him to the relief granted by the court. Its findings of fact are, therefore, confirmed; but the first conclusion of law is enlarged by striking out the limitation to first cause of action, and amend, ing same at folio 108, so as to read, 1 ‘ which entitles him to maintain the causes of action alleged in his complaint.” The judgment appealed from is, therefore, affirmed, with costs. Jenks, P. J., Thomas, Stapleton, Rich and Putnam, JJ., concurred.